HUSTON, C. J.
— The plaintiff brings this action to enjoin the issuance of certain bonds authorized to be issued by the mayor and common council of Boise City under and by virtue of an act of the legislature of Idaho, approved February 2, 1899. To the complaint of the plaintiff the defendants interposed a general demurrer, which was overruled by the court and defendants refusing to further answer, judgment was entered by the district court in favor of the plaintiff and against defendants, granting the injunction prayed for. From such judgment this appeal is taken.
Section 2 of the act of February 2, 1899, above referred to, provides, inter alia, that “whenever the common council of such city or the trustees of such town, or other' legislative body of any such city or town, shall deem it advisable to issue the coupon bonds of such city or town, for any of the purposes aforesaid, the mayor and common council of such city or the trustees of such town shall provide therefor by ordinance, which shall specify the purpose of issuing such proposed bonds; if it is to create a new debt, the object thereof must be stated, or if it is to fund or refund any existing indebtedness, it must be described; and when it consists of warrants or other securities, they must be described by giving their number, date and amount, and the fund out of which the same, according to the terms thereof, are payable; and'.the ordinance shall declare the purpose and the total amount for which such bonds shall be issued,” etc. On the eleventh day of April, 1899, the mayor and common council passed a resolution containing the following: “Be it further resolved, that the purpose of issuing *744of said municipal funding bonds is to fund the outstanding indebtedness of said Boise City other than municipal bonds. That the total amount for which bonds shall be issued is $55,000.” It is contended by the respondent that this is not a compliance with the requirements of section 2 of the act of February 2, 1899, which requires that, in the ordinance submitting the question of the issuing of bonds “to the qualified electors, who are taxpayers of such city or town,” where the object is “to fund or refund any existing indebtedness, it must be described,” etc. The only description in the ordinance is the very general one, “that the purpose of issuing of said municipal funding bonds is to fund the outstanding indebtedness of said Boise City, other than municipal bonds”; and this statement is not helped out by the allegations of the complaint, even were we allowed in this case to resort thereto. Certainly the legislature meant something when they enacted section 2 of the act of February 2d, and we are not at liberty to ignore their action. It is contended by appellant that the provisions of section 2 of the act of February 2d are merely directory and that therefore a failure to comply with them is not fatal. It is not necessary for us to hold that a perfectly literal compliance with all the details of said act is necessary, but in this case there has not even been an attempt to substantially comply with them. It is impossible to tell from the ordinance or resolution what the nature or character of the indebtedness sought to be funded is. It is .simply “the outstanding indebtedness of said Boise City other than municipal bonds.” In Dunbar v. Board, 5 Idaho, 407, 49 Pac. 409, we said: “In such cases [the funding of existing indebtedness] we will not say that the proposed issue of bonds is legal unless it affirmatively appears by the record that all of the provisions of our constitution and statutes in force relating to the subject matter have been complied with”; and to the like effect was the holding of this court in Bannock Co. v. C. Bunting & Co., 4 Idaho, 156, 37 Pac. 277. We could hardly, in the face of these decisions, sustain the contention of appellants herein. While we may admit that there are cases wherein a *745'strict compliance with, all tbe details of a statute need not be insisted upon, so long as tbe ultimate purpose of tbe statute is accomplished without fraud or injury to anyone we cannot so stretch the rules of construction as to ignore entirely tbe positive and express provisions of tbe statute. The judgment of the district court is affirmed, with costs to respondent.
Quarles and Sullivan, JJ., concur.